ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Construcciones Jose Carro, S.E.               ) ASBCA No. 61931-ADR
                                              )
Under Contract No. W912EP-10-C-0039           )

APPEARANCES FOR THE APPELLANT:                   G. Scott Walters, Esq.
                                                 Erik M. Coon, Esq.
                                                 Brian S. Wood, Esq.
                                                 Jacob W. Scott, Esq.
                                                  Smith, Currie & Hancock LLP
                                                  Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Bruce E. Groover, Esq.
                                                 Susan E. Symanski, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Jacksonville

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: November 2, 2021



                                              LAURA EYESTER
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61931-ADR, Appeal of
Construcciones Jose Carro, S.E., rendered in conformance with the Board’s Charter.

       Dated: November 2, 2021




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2